Citation Nr: 9934274	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


REMAND

The veteran served on active duty from April 1965 to April 
1968.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reduced the evaluation for the 
postoperative residuals of prostate cancer from 100 to 20 
percent.  The veteran is not contending that the 100 percent 
evaluation should be restored but does contend that the 
evaluation should have been reduced to 60 percent rather than 
20 percent because he has urinary incontinence which 
necessitates the wearing of absorbent materials which must be 
changed four or five times a day.

The record reflects that the veteran underwent surgery for 
prostate cancer in June 1997.  Since then he has been 
followed for the postoperative residuals of the prostate 
cancer by James A. Martin, M.D.  Dr. Martin has provided 
statements in support of the veteran's appeal, but the 
records pertaining to his treatment of the veteran have not 
been associated with the claims folder.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained, to include those of Dr. 
Martin.  

2.  Then, the RO should undertake 
any other indicated development, to 
include obtaining a VA genitourinary 
examination if deemed warranted.  

3.  Then, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



